Allow me to join previous speakers from this rostrum 
in sincerely congratulating Mr. Kerim on his election to 
the presidency of the General Assembly.  
 I also pay sincere tribute to Secretary-General 
Ban Ki-moon for his tireless and laudable efforts to 
defend and promote the purposes and principles of the 
Organization’s Charter. His visit to our country shortly 
after he took office reassured us of his commitment 
and that of the United Nations to the Congolese people 
in its quest for peace, freedom and development. 
 The sixty-second session of the General 
Assembly is taking place in an international context 
marked by persistent violence throughout the world. 
The United Nations task is harder than ever; by the 
same token, it is more noble and inspiring than ever.  
 For the Democratic Republic of the Congo, this 
session is unlike previous sessions. It marks our rebirth 
as a State based on law. It also marks our return to 
international affairs as a credible actor and partner. 
Today more than in the past, my country is aware of 
the evils of war and of poor governance, as well as of a 
promising future of stable institutions, legitimate 
authorities and peaceful coexistence among peoples. 
My country is thus aware of the irreplaceable value of 
the United Nations. We are an example of the 
Organization’s successful work.  
 I should like to pay tribute to our bilateral and 
multilateral partners, and in particular to the United 
Nations, for their invaluable assistance. Having 
received so much, we believe that it is now our turn to 
contribute to peacekeeping operations. We look 
forward to playing an increasingly important role; in 
the meantime, we have made the modest contribution 
of civilian police officers now deployed in two 
Member States. 
 The path to the irreversible end of the multitude 
of crises that have beset my country for so many years 
remains strewn with obstacles. From the security 
perspective, we still need to finalize the process of 
disarmament, demobilization and reintegration, 
complete the creation of a national republican police 
force and army, and operationalize a credible justice 
system. Attaining that three-fold goal is an absolute 
priority for us.  
 Moreover, while stressing the political and 
diplomatic approach, we must do all we can, resolutely 
and with a heightened sense of urgency, to resolve the 
remaining problems of insecurity in North Kivu. 
Nothing can reasonably justify a situation in which 
Congolese continue to be the daily targets of every 
manner of violence and abuse from national and 
foreign armed groups, and in which masses of our 
people are displaced by war. Peace and security must 
rapidly and at all costs be restored to that part of our 
territory, and they will be. 
 With regard to foreign armed groups, United 
Nations support is crucial to their voluntary or, if need 
be, forced disarmament, repatriation and reintegration.  
 Despite such difficulties, we have in less than 
five years successfully met the challenge of organizing 
democratic elections, establishing legitimate 
institutions, and relaunching economic growth. Our 
current priority is reconstruction and development with 
the aim of rolling back poverty, injustice and social 
inequalities. It is an immense task; if we are to meet it, 
the resolve of our people and its aspirations to a great 
future will be critical, though not sufficient. The 
unflagging and unreserved involvement of all our 
diverse partners remains indispensable.  
 Notwithstanding certain deficiencies, the United 
Nations remains the conscious of humankind. Its 
present and future role must be seen in the context of 
the world’s evolution and ever-changing challenges. 
The future will be a time of increased competition 
among nations, particularly in the areas of trade, 
finance and research, as well as of the universal 
enjoyment of clean air, drinking water and natural 
resources   vital commodities that the ever-growing 
population and economies of the world are making 
increasingly precious and scarce.  
 In the face of those challenges and of the ongoing 
threats to international peace and security, the United 
Nations credibility will depend on its ability to ensure 
that all Member States without exception implement its 
decisions and that commitments they have freely 
entered into are effectively honoured.  
 In that respect, turning to the Middle East, the 
credibility of our Organization will always be in 
question so long as the Security Council fails to do all 
in its power to ensure, pursuant to the provisions of our 
Charter and the relevant resolutions, the effective 
establishment of two States, living side by side in 
peace and security.  
 On another subject, climate change is an 
undeniable reality today, an eloquent instance of the 
constantly changing face of collective security. Its 
effects, unfortunately, will be more harmful in the 
developing countries, particularly and unfairly in 
Africa. Africa contributes the least to greenhouse gas 
emissions and does not have the resources to deal with 
their terrible consequences.  
 Making this point is a stark reminder of the need 
for a responsible, equitable and unified approach to the 
problems of sustainable development. I therefore 
welcome the Secretary-General’s organization on 
24 September of the high-level meeting on climate 
change. The meeting was an opportunity for us to 
devote to that crucial subject the attention it deserves 
and to sensitize ourselves to the consequences of the 
patterns of consumption that expose our world to the 
threat of an irreversible disaster.  
 The Democratic Republic of the Congo is the 
natural habitat of unparalleled biological diversity. Its 
primeval forests make Central Africa the second lung 
of the world. We therefore undertake to participate in 
the design and implementation of an effective strategy 
to preserve optimum conditions of life on Earth. In the 
interests of humankind, we are prepared to make the 
sacrifices required by collective responsibility. In 
return, we call for fair compensation to ensure that we 
do not jeopardize our own development. 
 In the face of changes on the world scene, our 
Organization must adjust and espouse an architecture 
that, while preserving universal values, makes it fit to 
meet increasingly diverse and growing challenges. 
Democracy, which today is universally recognized as 
the best form of Government, should not only permeate 
our collective action in international affairs, but should 
also be reflected within our Organization. 
 Accordingly, the Democratic Republic of the 
Congo welcomes the process of reforming the United 
Nations system to create greater coherence and 
effectiveness of action. We wish to stress that increased 
representation within the Security Council is a 
democratic requirement necessary to the harmonious 
functioning of the United Nations. The continent of 
Africa must be represented on a permanent basis within 
that important organ.  
 We also draw the Assembly’s attention to the fact 
that Security Council reform must not eclipse the need 
to revisit other bodies of this Organization. Their 
working methods should be as efficient as possible and 
their future interaction better defined. As to the 
General Assembly, its authority must be further 
reinforced so as to enable its President to play a 
pre-eminent role in the search for solutions to 
international problems. 
 With regard to the new threats and challenges 
looming on the horizon, I have recalled the respective 
commitments made by Member States under the United 
Nations Charter, and I have reaffirmed the commitment 
of the Democratic Republic of the Congo to that 
founding text of our Organization. I have also drawn 
the Assembly’s attention to the various scourges that 
characterize the international context and to the threats 
relating to climate change. I have thereby stressed the 
need for us to combine our efforts if we wish to enable 
our peoples to live in a world that enjoys the best 
possible living conditions, social progress and 
international peace and security.  
 Our political resolve to eradicate those scourges 
and our decisive, concerted action to do so will be the 
proof of how genuine our commitment really is to 
improving the state of the world. That is the only way 
to bolster the confidence of our peoples in our 
Organization. It is the only way, and nothing less will 
do, to safeguard the legitimacy of the United Nations 
and to consolidate the effectiveness of its action. Let us 
meet that challenge together. 
